'_"\DOG‘-»JO\U'|-LLME\J»-*

w l\Jl\Jl\JR\JNl\J[\.}»-»__¢_»_a»_»._\_.-,_i

CaSe 2:18-cv-Ol492-.]CC Document 1-1 Filed 10/11/18 Page 1 of 16

RECE|\/ED

359 26 ins Fujj]*r
. ¢‘1';_>`:1\’ fli.i.r\r\
DEBB\E ADELSTE|N
WHATCOM COUNTY ‘°‘UD‘TOR ss 12 sims
-="f-',"\.- _\f_--\.:..::.=.`\)
\"i‘ii,'\'.£.i‘;f:l"-Si 'L..=.*i
BY ..... __.. __ --- n

IN THE SUPERIOR COURT OF "I`I-IF, STATE OF WASH]NGTON
IN AND FOR WHA'[`COM C()UN'I`Y

STEVEN `L. KAYSER and G'LORIA YOUNG,

'nd'viduall , and as husband and w"fe, m »
1‘ y __ 1 NO.*SS 2 9?7.52 57
Pla.mnffs.
vs.
WHATCOM COUNTY, a political Subdivision COMPLAlNT }'.'OR DAMAGES

of the State of Washington; DAVID S,
McEACHRAN, Prosecuting Attorney for
Whatcorn County; and ERIC J. RICI-IEY,
Assistant Proseeuting Attorney for Whatcorn
County,

Defendants.

 

 

 

'l"he P]aintiffs, by their attorneys, Van Siclen, Stocks & Firk'ins. P.S., Inc., complaining
of the Defendants, respectfully allegc, upon information and belief, as follows:
NATURE OF ACTI()N
1. This is a civil action, pursuant to 42 U.S.C § 1983 and Brad_y v. Maryland, 373
US 83, 83 S. Ct. 1194, 10 L. Ed. 2"d 215 (1963) ("Brady") seeking monetary damages for
.Plaintiff’ s wrongful conviction occurring on the 26th day ol" Novembcr, 2013 and the

prosecutor’s retrial proceedings in 2016 and 201? after the conviction Was overturned by the

Court of Appeals.
VAN SICLEN, SToCKs & FlRloNs
Compiainl For Daunages A miami-mal service Commrim\
PAGE - l 721 45:11 sum N.E_

Aulmm, WA 93002-1331
(253) sss»ss\)s - r=ax qses) 141-aero

 

9

10
ll
12
13
14
15
16
1?
18
19
20
21
22
23
24
25
26
27
28
29
30

 

CaSe 2:18-cv-Ol492-.]CC Document 1-1 Filed 10/11/18 Page 2 of 16

2. 'l`he above~named Defendants caused l"’laintit`t` Steven Kayser’s
unconstitutional conviction by deliberately suppressing exculpatory evidenee, known as
“Braa'y lnaterial,” that was known to the Dci`endants at all times material herein. 'I`he
suppressed Br'ady material consisted of knowledge and records from the Prosecutor’s Ot`fice
and the Whatcoln County Sheri'i;`t"s Oi`l.icc regarding previous incidents undertaken by the
1`)e["endant’s key witness, Mark Adams. 'l`he deliberate cover up by the Det`endants of such
evidence was a substantial and proximate cause of 1’_laintiff Steven Kayser`s conviction and
retrial Whatcoin County is additionally liable pursuant to Monclf v. New ]’ork C`,`r,'£y
Departmeat cfSociai Ser'vices, 436 US 658. 98 S.Ct. 2018, 56 L. Ed. 2d 611 (`197"8), for the
deliberate indifference of policy making officials in Whatcom County, including the Whateom
Coun.ty fl’rosecuting Attorneys’ Ot`tiee and the Whatcom County Sheriff`s Ofi'ice, to such
constitutional v-iolations, which was a substantial cause ol" the wrongdoing that occurred

STATEM_ENT OF JURISD]CTION

3. At all times herein inentioned, the Plaintiffs are and were a married couple
residing in Whatcorn County, Wasbington.

4. Whatcom County is a municipal corporation and a subdivision 01` the Stale of
Washington under and by virtue ot`the laws ot` the Stale of Washington.

5. At all times herein mcntioned, David S. McIIachcrn is and was the elected
prosecuting attorney .t`o.r Whatcom County.

6. At all times herein mentioned, Eric J . Ricl'ley is and was an assistant prosecuting
attorney for Whatcorn County. .lvlr. .Riehey was the assistant prosecuting attorney responsible

for conducting thc trials of M.r. Kayser.

FACTS
VAN SICI,EN, Sroeks & lunale
COmpiaiD[ F 01' Dkimages A Proi'cssiaua| Serviec Corpomtion
_PAGE ~ 2 121 isn street N,r=.

Auhum. tva santa-1331
;25:\) sss-sam - m (sr,s) 141-3m

 

Lh-P~L»JM

OQ'-~IG\.

 

CaSe 2:18-cv-Ol492-.]CC Document 1-1 Filed 10/11/18 Page 3 of 16

6. Plaintiiit` Steven Kayser is a retired forensic accountant and an inventor ot`,
among other things, dental hygiene products

?. _ln 2006q Plaintiffs purchased their horne in Whatcotn (','ounty. 'l_`heir home
consists of a residential building and a separate building, used as a Warehouse and workshop.
The separate building was used as l’laintiff’s warehouse _t`or his products and intellectual
property. lt contains an office in the end o'l" the building closest to the residence and farthest
from the property’s entry gate. All other doors oi`thc warehouse are always kept permanently
_locked. Windows in the Warehouse arc boarded over from the inside to maintain the
confidentiality of Plaintit`t"s work product No business that was conducted by Plaintit`fs is or
Was ever opened to the 'public.

8. '.l`here are prominent and visible “No 'l`respassing" signs, with high eonspieuity__
at the entry gate and on the fence along the road leading to the Plaintit`t`s’ property. li"rom the
entry gate a person can easily see the driveway leading to a large parking area located between
the warehouse and the residence, and a sidewalk leading to the residenee’s front door.

O. Steven Kayser and Gloria Young were married in 2007. 'l`he couple are in their
advanced years with the P|aintii"f`, Steven Kayser, currently 74 years ofage and Plainti'l"l"Gloria
Young, currently 84 years of age.

10. On _February l 8, 2010 Gloria Young saw from the house a large man at the far
end o t`tl.'te warehousc, with long gray and unkempt hair and beard. '_l`his individual was wearing
what appeared to Ms. Young to be dishevcled and soiled jeans and a long, disheveled shirt
with shirttails flying Ms- Young could see that this intruder had parked his car just inside the
entry gate rather than driving into the property and using the parking area between the

warehouse and the residence The car was unmarked. Ms. Young watched the intruder

VAN StcLEN, Sroe.t<s & FIRKINS
C()I"t'|piilif\ll FO!‘ DBmHgBS .‘\ l>rol`cssional Servicc Corporaiiolt
pAGE ~3 ?2| 45th SlreelN.E.
Al,\burn. WA 98002~1381
1253) 8§9~889'9 l 1"th (5|56] ?41-36'1'9

 

\DOO-~]C'\LJ':J`-`~L)JN*-'

MNI\J[\-)[\J[\.J'-‘>-'\>-I-*_l-s-t_d\_a_
m-l'-\~ble-‘CD\DOC-JO\LA&MM'-=CJ

26
27
28
29
30

 

CaSe 2:18-cv-Ol492-.]CC Document 1-1 Filed 10/11/18 Page 4 of 16

approach the far end of the warehouse and observed him try the handle of the door without
first knocking. 'l`he intruder than was seen moving from window to window, trying to look
inside the premises 'l`he intruder thereafter walked around the far end oi` the building, going
out of`Ms. Young’s sight.

ll. Alarmed, Ms. Young telephoned Stevcn Kayser in his u'ilice and asked if he
was expecting anybody to arrive and learned that he was not expecting any visitorsl Ms. Young
informed Mr. Kays er there was a large burly man snooping around the building.

12. Ms. Young next observed the intruder walk from behind the warehouse building
to his car where she observed him reach inside for something she was unable to identify, and
then return back to the warehouse to the next unmarked locked door. Again, she observed the
intruder test the door handle t`or entry without trying in any way to knock or announce his
presence Ms. Young then stepped out ol` the house onto the porch and called to the intruder
“Who are yo u? What do you want‘?"

13. The intruder did not identify himself or state his purpose for being there.
lnstead he walked up to Ms. Young and asked if she was Mrs. Stevcn Kayser. Ms. Young did
not respond at which point the intruder handed her papers that she was unable to read without
her reading glasses

`l 4. Steven Kayser then came out of his office and observed the large, long hatred
unkemp't and disheveled man standing next to his wit`e. Steven Kayser called out “Can l help
you? Wh_o are you? What do you want?” 'i`he intruder did not respond nor even attempt to
answer Steven Kayser’s questions and now forcibly asked Ms. Young if this was Mr. Kayser.
Mr. Kayscr identified himself as being Steven Kayser. '1`he intruder handed him papers and

backed up a few feet toward Ms. Young while opening a metal box. Steven Kayser again

VAN Slct.sn, Srocl<s & FIRKINS
Complaint For Damages rt massian service corporation
PAGE s 4 721 4511\ StreetN.E.
Auhnlll, WA 98002-1381
(253} 85‘)-8899 ¢ l'-‘n>t (366) ?41-36?9

 

\DO€‘-~]C\‘-h-l`-“-L»-JM»-*

L»S* E\JE\JNNNMMNI\JH~_'-_t-,_»._._.._n_.._t

 

CaSe 2:18-cv-Ol492-.]CC Document 1-1 Filed 10/11/18 Page 5 of 16

asked the intruder for his name and what his business was 'l`he intruder. his hand in the metal
box_. failed to identify himself or slate his business. Mr. .Kayser then informed the intruder he
had five seconds to leave the premises .i le counted out loud to tive. Sceing that the intruder
was intentionally ignoring the order to leave the premises, Mr. .Kayser returned to his o;l’lj`lee in
the warehouse and came out with his shotgun.

15. With shotgun in hand, Mr. Kayser again ordered the intruder to leave the
property immediately When the intruder refused to leave. Stcvcn Kayser again counted to
live. A'l`ter the intruder ignored him, Mr. Kayser then discharged one round straight up into
the sky. The intruder laughed and continued to clearly and de'liantly ignore Mr. Kayser`s
demand that he leave immediately When the man continued to refuse to leave, Mr. Kayser
discharged another round, again straight overhead into the sky. At this point the intruder
retrieved his hand from the metal box and began to slowly step away from Ms. Young and
started to slowly walk to his car. As he stepped into his car, the l’laintifi`s observed the intruder
reach i."or something that was located on the dashboard of thc car and point it at the I’lainti'l`fs.
Mr. Kayser discharged a third round_, again straight up into the sky.

l6. At this point the intruder backed his car out oi` the gate and down the driveway
to Plainti;[’t`s’ property boundary line, where ltc stopped The intruder, later identified as Mark
Adams, called the Whatcom County Sherift"’s oi"i`l ce and reported that Mr. Kayser had just shot
at him and!or his ear.

l?. Within rninutes, numerous Whatcom County Slierit`t` deputies arrived at
Plaintii_`i"s’ property. Stevcn Kayser was arrested and charged with assault in the second degree
while armed with a deadly wca_pon. l-Iis attorney, Francisco Duarte, requested the State

disclose all exculpatory evidence in his notice of appearance, filed on Mat'ch 24, 20]0. The

VAN SICLEN, STocKS & PiRKiNs
COI]']plEil.l]i FC|]' DBT`|‘|HBCS A Piot'r.s:imml Servlee L‘orpmatiun
pA(;_R _ 5 721451h SticetN.E.
Auburrl. WA 98002-1381
(253) 859-3399 ¢ Fax [866) 141 -36’?9

 

ill

12
13
14
15
16
l'i'
18
19
20
21

23
24
25
26
27
28
29
30

 

CaSe 2:18-cv-Ol492-.]CC Document 1-1 Filed 10/11/18 Page 6 of 16

State did not disclose evidence it possessed regarding Mr. Adams’s similar behavior on other
citizens` property causing them to call the pol ice. Three years later he was tried and convicted
on this eharge. lie was sentenced to serve 39 months in prison, the lowest sentence allowed
under state statutc. 'l`he court set an appeal bond, which `l-"laintii`f posted to stay the sentence
pending appeal. ().n appeal to the Court of Appeals, the conviction was reversed and remanded
for a new trial.

18. 'l`he new trial was scheduled to commence in Whatcom County Superior Court
on Oetober 20, 2017‘ He was represented in his appeal and in the second trial by his new
counsel, l,enell Nussbaum. Ms. Nussbautn formally requested that the .[’rosecuting Attorney
provide to her any and all Bmdy evidence that he, his oftice or that the Whatcom County
Sheriff had or that was available to the P'rosecutor or Sheriff,

19. At all times material herein. the Defendants knew that their only witness to the
incidents giving rise to Mr. Kayser‘s arrest and conviction, Mark Adams_. a process server, on
at least four separate times prior to .Mr. Ka.yscr’s second trial, had gone onto other Whatcom
County residents’ property, ostensibly for the purpose of serving process, but his behavior and
appearance in these prior cases so frightened the people that they acted to defend themselves
and called the police to report Mr. Adams and his bizarre b¢.:l'laviorl rfwo ofthosc incidents had
occurred he:l:`ore the first trial. 'l"hc records of these incidents were With the Dei.`endant,
Whatcom County Sherit`f’s Departmcnt and Mark Adams’ conduct on at least two occasions
Was well known to the Sheri.fl:`. On one of these two eccasions, where a resident was reported
to police for using his firearm in defense of his property, when the case was presented to the
Whatco.m County Prosecuting Atto rney for prosecution, the Prosecuting Attorney declined to

charge the resident, due in most part to Mark Adains’ slovenly appearance and his bizarre

VAN S[CL,EN1 STOCKS dc FIR`KINS
Complaint For ‘[)antages i\ massili sewi.:c t':mpmuon
pAGE _ 5 721 451|1 Srrcet N.l`i.
Auburn, WA 980[!2-1381
(253} 859~8899 ¢ l-`ax ttt()&) ?41-36'?9

 

10
ll
12
13
14
15
l6
17
18
19
20
21
22

24
25
26
27
28
29
30

 

CaSe 2:18-cv-Ol492-.]CC Document 1-1 Filed 10/11/18 Page 7 of 16

actions while on the property serving process. 'l`his evidence, known by both the l’rosecuting
Attorney and the Sherifi:`, and thereby by the defendant Counly, was exculpatory in nature, and
is commonly called Brody evidence which the l`)et"cndants were required to divulge and
provide to `Plaintif`f" Steven Kayscr and his attorney prior to the jiirst trial. Deji`endants, and each
of them, however, failed to provide this Brody evidence to Mr. Kayser and his attorney in the
li rst trial. i-lad this evidence been provided to Mr. Kayse.t' and his counsel prior to the 'lirst tri al,
Mr. Kayser would not have been convicted

20. Knowing of the two incidents mentioned in paragraph 19, above, and also
knowing ot` two other similar incidents involving lvlark Adams wherein he had entered other
resident’s property ostensibly to serve process and so frightened the residents that the residents
were compelled to call thc Whatcom County Sheriff’s office to defend thcrnselves, David
.McEachran, as I’rosecuting Attorney nevertheless maliciously brought Mr. Kayser on for a
second tr.ial, again failing to provide to l’lainti'll" and his counsel the B'maj) Evidence he had in
his possession and knowledge

2l. Using a request to obtain public information concerning the Whatcorn County
S_herit`t"s office and the Whatcorn County Prosecuting Attorney’s oftice, Mr. Kayser’s counsel
for his appeal and second trial learned in approximately ()ctober 2016 that the Defendants’ key
and only witness, Mark Adams, had prior bad-conduct similar in nature and character to the
conduct he used thn he intruded onto Plaintiffs’ property which in turn caused the Plaintii`f
to display and discharge his shotgun in order to defend his wii"c, himself and his property

22. Upon discovering the ai"orementioned Brady Evidence, Plaintif'i"s counsel

verbally requested that the l"rosecuting Attorney dismiss his charges he had brought against

VAN Stc:t,tau, S'roct<s & titanle
Complaint For Damages it wiseman service et;.qm=.nm.
pAGE _ 7 ?21451h Strccl N.E.
Allbum, WA 980£|2~138|
[253) 859"8899 ¢ |"ax (BG(:`) ?'41-36?¢}

 

\DOQ'-~JO".M-P»’v-¥l\)_

WMNNMNMMNNM'_"_*»-»_)_a-¢_¢_~»__.
c\DOQHlU\<h-DLMM_‘C)\DQQ*-lc\§h-LWN~_O

 

CaSe 2:18-cv-Ol492-.]CC Document 1-1 Filed 10/11/18 Page 8 of 16

Stcven Kayser. The prosecuting attorney wrongfully and maliciously refused to agree to and
dismiss his pending charges

23. During the one and one-hall" days of pre-trial inotions, Plaintift` s counsel sought
from the court and was granted the right to present at the second trial and to the jury her
witnesses to the four other similar incidents in which Mr. Adams cht on peop]e’s property,
ostensibly to serve process and acted with similar bizarre and unusual conduct to those
witnesses, causing them to repott the incidents to the relevant authorities The l’rosecuting
Attorney there upon dismissed, with prejudice, all charges pending against the l"laintiff, Steven
Kayser.

24. At all times material herein, the De["endants, and each of them had an
affirmative duty to discover and disclose to the l-"laintil`fs and their attorneys any and all Brady
evidence

25. Under the Brady disclosure rule, thc prosecution has a continuing obligation to
disclose material information favoring the criminal defendant in the possession, custody or
control of the Prosecuting Attorncy’s OFfice or the police, especially where the defendant
specifically demands such disclosure

26. ln a speciiic~demand case, as was the case here in both ol`Mr. Kayser`$ trials,
the `Proseeutor’s failure to disclose was likely to mislead the defense into assuming that such
evidence does not exist, and thus the prosceution’s disclosure obligation is heightened

27. ln addition, under the related R.r)sw'io Rule, the prosecution has an obligation
to disclose to the defense all prior recorded statements of each of its trial wit.nesses, so that
counsel for the accused may determine whether Such statements may be used to cast doubt on

the witness’s testimony.

VAN SteLsN, Sroeas & lasale
COmlell'l[ FO|" DBngCS A I’ml'<:ssinllal Service Crlrpornticln
pAGE __ 3 721 45lh Stceet N.li.
Auhurn‘ Wr\ 98002-|38].
[253) 859-88_\`.|9 \ Ftlx [BtiG] '?4 1-36'.-"}

 

 

CaSe 2:18-cv-Ol492-.]CC Document 1-1 Filed 10/11/18 Page 9 of 16

28. rl`he individual Defendants knew that Mark Adams’ prior bad conduct When
ostensibly serving process would he highly relevant to the Court’S determination of Steven
Kayser’s guilt or innocence in both the first and second trial.

29. Upon information and be`liel`_, Wha'l'com Connty does not have adequate policies
and procedures in place to ensure that all Brady information is preserved and disclosed to the
defense, and in particular does not have adequate policies and procedures in place to ensure
that Braa‘y information held by the sheril"l"s department is shared with the prosecutor’s office
and viee~versa.

30. The evidence against Plaintit`l" Steven Kayser was extremely limited. lt
consisted solely ol" Mark Adarns’ claims that he had legally and properly entered Plaintiffs’
property to serve process and that without cause, Steven Kayser, using a tirearm, assaulted him
by placing him in fear of imminent physical harm‘

3`1. With knowledge that Mark Adams had, on at least two prior occasions entered
property ostensibly to serve process on two other citizens of Whatcom County, and while doing
so created so much apprehension of` fear to the residents of the property that they felt
constrained to tile formal complaints against Adams with Whatcom County law enforcement
personnel. liotlowing well-established constitutional legal precedent1 on both the federal and
Washington State level, Del`endants herein should have known this information needed to be
disclosed to the Plaintift`, Steven Kayser and his attorney of record, which said Defendants
failed to de.

32. K_nowing ol` at least three separate yet similar incidents ol;` bad and alarming
conduct displayed by Mark Adams while ostensibly serving proc.ess, the l’roseeuting Attorney

should not have undertaken to re-try Stevcn .Kayser.

VAN Slct.t=,N, S'rocl<s & l<`lRKINs
Ct‘l!"llpl£tll"lt FOT DBmHgG-‘i A l’rot'essionnl Service Col‘pornlion
p_A(]E _ 9 ?2145t|15trcctN.t-I.
Allhum, WA 93002~138|
[253] 859-8399 ’ T"`nx (Sfiél ‘i'4 |~iiti‘i‘l

 

\Ooo-.:O\Ln.ramm._.

WNNNNNNNNNN_-»-\»-¢»-‘»-_‘»_a_.m__.

 

Case 2:18-cv-01492-.]CC Document 1-1 Filed 10/11/18 Page 10 of 16

P.LAlN'l`ll-`-`FS’ lNJURlES A`ND DAMAGES

33. As a direct, proximate, and reasonably foreseeable consequence of the
aforementioned actions by the Defcndants, Plaintiffs:

(l) Were denied their state and federal constitutional rights and liberties;

(2) Suffered severe mental and emotional, and physical distress, including
suicidal feelings;

(3) Suffered permanent mental and emotional harm;

(4) Was denied the opportunity to pursue normal relationships with and to enjoy
the companionship of family members and friends;

(5) Was publicly shamed, disgraced, ridiculed and humiliated and suffered
damage to reputation;

(6) Suffered lost wages and permanent impairment of earning capacity;

(7) Suffered other special damages as will be established at the time of trial; and

(8) lncurred other items of attendant damages which will be established at the
time of trial.

FIRST CAU’SE OF ACTION
42 U.S.C. § 1983; Denial of l)ue Process and a Fair Trial

34. Plaintift`s repeat and reallege each and every allegation contained in
paragraphs 1 through 32 as if fully set forth herein.

35. l’rior to Steve Kayser’s first trial and continuing thereafter, the individual
De.'t`endants failed to disclose to Plaintijl"l` and!or his attorneys Brndy evidence that they

possessed and that was known to said Del.`endants or which should have been known to them.

VAN SICL\'~:N, S'l‘oci<s & lesions
Complaint For Damages A rmrmamml service swanson
PAGE ~ 10 ?21 451h street N.s_
aubum, wa 93002-1331
[2531 359-3399 » nw warn w ama

 

\Doc-»~.]O\\.n-l’=-L.»)'l‘\.>-

wwmqummmwmm_.__._.._~_._._._.>_.
O'~DQG~JQLHLLMM_*CJ\DM~JO\LALWN-C:>

 

CaSe 2:18-cv-Ol492-.]CC Document 1-1 Filed 10/11/18 Page 11 of 16

36. 'l`he individual Defendants knew they had duties, under the linitcd States
Constitution as well as the laws and regulations oftlle Stale of Washington (a) to disclose
Bmdy Evidence material to the Plai.ntiffs and their attorneys so as not to cause the conviction
ol"P.laintiff, Steven Kayser; and (b) under the unique circumstances of this case, to disclose
the Brady material directly to the dcl`cnse, andr'or (c) to affirmatively look for any Brr.rdy
material for disclosure to the I’laintiffs; and (d) to have in place procedures, rules and
regulations to guide law enforcement personnel in their Brady material duties and
responsibilities

3?. Notwithstanding their awareness of their duties, the lndividual De'fendants,
prior to_1 during, and following Plaintiff’ s first trial, including prior to and during Plaintitl`s
second tri al, intentionally, recklessly auditor with deliberate indifference to their legal
obligations, concealed the Br'ady material from, lied about, and/or otherwise failed to
disclose the Brady material.

38. l)efendants did so with the knowledge that their conduct would result in the
jury being provided a false or misleading picture of Adams’ reliability as a victim and
witness, and thereby substantially increase the likelihood ofa conviction, in violation of
Plaintiff’ s federal constitutional rights

39. Ai`ter the conviction of Plaintil`f Stcven Kayser, and throughout the pre~trial
period of his second trial in 2015, the Proseculing Attorney sought to cover up and perpetuate
the De.t"endants’ individual and collective wrongdoing and caused the continuation ojt"
Plaintiff’s wrongful conviction and resultant damages by continuing to not disclose the
existence of Brady material possessed by and known to the Said Prosecuting Attor.ney or

which, with reasonable foresight_, should have been known by said Prosecuting Attorney.

VAN Slci.r-.N, Sroci<s & F:m<lus
Complil`il'll.` l"f)l` 'Da'l'l'lage.‘": A I’lofessioo:tl Service Cor'po|alion
PAGE - l l 721 451|1 Srrcch_E_
Auhtll'll, WA 93002-1381
[253) 859-3899 ¢ }"ax (366) ?4] »`36')'9

 

'\.n.ta'.».)l\l»-

00‘-.]6‘\

ll
12
13
14
15
`16
]?
18
19
20
21
22
23
24
25
26
27
28
29
30

 

CaSe 2:18-cv-Ol492-.]CC Document 1-1 Filed 10/11/18 Page 12 of 16

40. The foregoing violations of Plaintiff’s federal constitutional rights by the
Individual l}e:fcndants direct`ly, substantially, proximately and foreseeably brought about
PlaintifT Steven Kayser’s conviction and his other injuries and damages

414 The foregoing violations of Pl-aintifl”s rights amounted to Co.nstitutional torts
and were affected by actions under color ot` state law.

42. Dcfendants committed the foregoing violations of l’laintit`i" Ste ven Kayser’s
rights knowingly, intent`ionally, wi'llfully, recklessly, negligently, andfor with deliberate
indifference to Plaintil"l”s constitutional rights or to the effect oi"such misconduct upon
Plaintiff’s constitutional ri ghts.

43. By reason of the foregoing all the Individual Det`endants are liable to
Plain'tif`fs, pursuant to 42 U.S.C. 1983, for compensatory and punitive damages

SEC()ND CAUSE OF ACTI()N
thei!:"42 U.S.C. § 1983

44. Plaintiffs repeat and reallege each and every allegation contained in
paragraphs l through 42 as if iiilly set forth berein.

45. Prior to Plaintiff’s arrest, policymaking officials at Whatcom County,
including Whatco'm County Sherift’s Ofti ce and Whatcom County I’rosecuting Attorney’s
Ot`tice, with deliberate indifference to the constitutional rights of individuals suspected or
charged with criminal activity, implemented or tolerated plainly inadequate policics,
regulations practices, custom s, training1 supervision, andfor discipline concerning the
constitutional duty of police investigators to make timely disclosure to the Prosecuting

Attorney and/or the defense of Brady material, and concerning the constitutional duty of the

VAN SianN, Srocks & Fl'sl<n~is

Cornplaint For l]amages it rror.ssi¢nal service cummins
PAGE ~ `12 ?2145th Slrret l\l.Ev

Auburn. wn saenz-1 3111
(253) 359-asso - r=ax (saa) ?41-36?9

 

\OQ¢‘~.!C\L)"I-b-MM‘_-

W NMN[\JN[\JNMM»-"-»-'--I)-»»-_»-»_

 

CaSe 2:18-cv-01492-.]CC Document 1-1 Filed 10/11/18 Page 13 of 16

Prosecuting Attorney to inquire of police investigators about the existence of any Brady
material

46. The above-mentioned Brady material included, but was not limited to,
evidence that the sole witness had created fear and apprehension in others under similar
circumstances justifying sclf-defense, and evidence impeaching the credibility of significant
prosecution witnesses

47. The aforesaid policies, procedures, regulations, practices andfor customs
(including the failure to properly instruct, train_, supervise andfor discipline employees with
regard thereto) were implemented or tolerated by policymaking officials of thc Det`endant,
Whatcom County, including the Whatcom County Sher_it`f’s ()t`tice, who knew:

a) to a moral certainty that such policies, procedures, regulations,
practices andlor customs concern issues that regularly arise in the
investigation and prosecution ot` criminal cases_;

b) either that such issues present law enforcement employees with
difficult choices of the sort that instruction, training and/or supervision
will make less difficult, or that the need for further instruction,
training, supervision andfor discipline was demonstrated by a history
of law enforcement employees mishandling such situations and by the
incentives that law enforcement employees have to make the wrong
choice in such situations; and

c) that the wrong choice by such employees concerning such issues will
frequently cause the deprivation of the constitutional rights of criminal

Snspects or defendants and cause them constitutional inj ury.

VAN Slct,eN, Srocks & inasle
COmp]Hll'lt FOF .Dal`l"lages A l"wt`esslhnal Service Corporrltioll
_pAGE _ 13 '?2| 451}\ Streer N.l$_
AubL|l“n, WA 93002-133]
(253) 859-8899 ~ Fax (366) 741-sore

 

\ON“~]G\LALWN*-*

wNMNNMNMMNN-‘-»---r»--~_‘._._.
cscae~ac\tn.c»wm'-cvcee~qmcn.e.o¢w._.@

 

CaSe 2:18-cv-01492-.]CC Document 1-1 Filed 10/11/18 Page 14 of 16

48. The aforementioned policymaking officials had notice of the need to properly
instruct, train, supervise andfor discipline employees with regard to their aforementioned
constitutional obligations based upon‘ among other circumstances:

a) numerous decisions of the United States Suprcme Court, the United
Statcs Court of Appcals and the Washington appellate courts_.
discussing the difficult issues that regularly arise under the Brady
rule;

b) the inherent obviousness o'[" the need to train, supervise and discipline
law enforcement officers in such obligations to counteract the pressure
on officers to close cases and to obtain convictions and the powerful
incentives they have to ignore, discard, fail to record, and fail to
disclose evidence favoring a criminal suspect or defendant

49. Under the principles ot`state and municipal liability for federal civil rights
violations, the Prosecuting Attorney and Sherif'i" (or their authorized delegates), had and has
final responsibility for trai'ning, .i.nstructing, supervising, and disciplining law enforcement
and legal personnel with respect to the investigation and prosecution of criminal matters,
including constitutional requirements with respect to the disclosure of_` Brady material during
criminal proceedings

50. Both the Prosecuting Attorney and the Sheri'["f, personally and/or through their
authorized delegates, at all relevant times had final authority, and constitutes County
policymaker for whom the County is liable, with respect to compliance by employees of

Whatcom County with the above-mentioned constitutional requirements

VAN Schl~:N, S'roci_<s & listsle
Cumplaint For Damages n mcdaniel service emmmian
PAGE - 14 721 ass sugar N.t-'..
Auhurn, WA 98002-1381
(253) sss~sass » nix (scs) 141-sara

 

\D 00 “-l O\. Lh -lh bd t\.) ._1

WMNNMNNNNMM_i-*‘_"_"_F-_‘-'-‘_‘
C\SOQ'~JD\LH~DQJN*-C\DOC~JC\U\~LWNHD

 

CaSe 2:18-cv-01492-.]CC Document 1-1 Filed 10/11/18 Page 15 of 16

51. Durin g all times material to this Complaint, policymaking officials t`or
Whatcom County, including the Prosecuting Attorney and Sheriff, owed a duty to the public
at large and to Plai'ntit`fs. which they knowingly and intentionally breached, or to which they
were deliberately ind.it`ferent, to implement policies, procedures, customs, practices, training,
andlor discipline sufiicient to deter and to prevent conduct by their subordinates which
violates the aforementioned constitutional rights of criminal suspects or defendants and ot`
members of the public.

52_ 'l`he aforesaid constitutionally inadequate policies_. regulations, _practiees,
customs, training, andlo.r discipline oi` or by the l)efendant County, its Prosecuting Altorney
and its Sherit`t"s Department were collectively and individually a substantial factor in
bringing about the aforesaid violations by the individual ol"licers, including the Prosecuting
Attorney and his subordinate staff of attorneys and legal staff and the Shcrifl` and his
subordinate deputies ot1 Plaintii`i`s` rights under the Constitution and `lcaws of the United
States.

53. By virtue of the foregoing, l)efenda:nts are liable for having substantially
caused the foregoing violations o_i` Plaintitt`s’ constitutional rights and their co.t'istitutional
injuries.

'l`l~l IRI) CAUSE Ol"` ACTI()N
Malicious Proseeution

54. De'l"endants had no probable cause to institute auditor continue either the .l'irsl or

the second criminal prosecution olj` plaintiff Kayser, in light ot` the exculpatory evidence in

l)ct`c.ndants’ possession

VAN Slclil;an, Srocl<s & FIRI<INS
COlT`llell‘lt FOI' DE`magCS A Pru[usginn:l| Servlce Corporntion
]'JAGE _ 15 72145th Stree|. N.E.
Auhurn, WA 98002- l 381
[253) 859-8399 ¢ l"ax (866) ?4| ~'.il‘»?9

 

`».D w “--.] G\ Lh ~Il‘» bd M >-1

MMMNI\)NNMI\JMN~“P*r->-‘*-‘*-**-*~»-I-*
C:'\DO¢~JO\M-P~L»JI\J‘_‘D\O$¢-JO\MLWN*-'O

 

CaSe 2:18-cv-01492-.]CC Document 1-1 Filed 10/11/18 Page 16 of 16

55. Defendants acted with malice by instigating and continuing criminal
proceedings in light of the exculpatory evidence in their possession, failing to disclose said
exculpatory evidence to the defense, and failing to dismiss the charges after defense counsel
brought the exculpatory evidence to Defendants’ attention

56. Defendants’ actions constitute malicious prosecution under the common Iaw,
for which plaintiff is entitled to recover damages

DEMAND
WHE.REFORE, Plaintiffs pray for judgment against the Det`endants as follows:
a. lior compensatory damages in an amount to be established and determined at the time
of trial ; and
b. For punitive damages against the individual Defendants in an amount to be
determined at the time of trial; and
c. Fo'r reasonable attorneys’ fees, together with costs and disbursements, pursuant to 42
U.S.C. § 1988; and

d. For such other and further reliei"as this Court may deem just and proper.

DATED this 315t day of August, 2018.

VAN SICLE STOCKS & FIRKI`NS

 

Robcrt C. Van Siclen, WSBA # 4417
'l`yler K. t-`irkins, WSBA #20964
Attorneys for Plaintiffs

721 45th Street NE

Auburn, WA 98002

'l`elephone: 253-859-8899

Email! tlil'l<ins¢_'r.g`gv.‘-lnsiclcn.cor_n_

VAN SchEN, Sroci<s & leasle
Complaint =For Damages a mcmann service emerson
pAGE _ 16 121451h Sln:ct N.E,
Anhnm, wa ssnoz~lssi
[253) sss-asso » nix diem 14 rests

 

